Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Collins on 08 February 2021.
The claims have been amended as follows:
1.	(Currently Amended) A filter device for use in a purification system for a colloidal dispersion consisting of a particle phase and a liquid dispersing phase, said liquid dispersing phase containing at least one unwanted dissolved substance 
a housing comprised of a casing, an inlet header cap, and an outlet header cap, said inlet header cap including an inlet port for receiving an unpurified colloidal dispersion and said outlet header cap including an outlet port for discharging a purified colloidal dispersion; 
a first set of hollow fiber semi-permeable filter elements within said housing, said first hollow fiber filter elements being permeable to the liquid dispersing phase of the colloidal dispersion while not being permeable to the particle phase, said first set of hollow fiber filter elements having a first end and a second end, said first end being potted with a first potting compound forming an inlet header space within said housing, a lumen side of the first set of hollow fiber filter elements; 
a second set of hollow fiber semi-permeable filter elements within said housing, said second set of filter elements being permeable to the liquid dispersing phase of the colloidal dispersion while not being permeable to the particle phase, said second set of hollow filter elements having a first end and a second end, said second end being potted with a second potting compound forming an outlet header space within said housing, said outlet header space being in fluid communication with said outlet port and a lumen side of the second set of hollow fiber filter elements;
an inter-stage header connector within said housing, said inter-stage header connector including a third potting compound used to pot said second end of the first set of hollow fiber filter elements and a fourth potting compound used to pot said first end of second set of hollow fiber filter elements, both the third and fourth potting compounds forming an inter-stage header space which is in fluid communication with the lumen side of hollow fibers making up both the first set and second set of hollow fiber filter elements, and an extra-luminal space formed between the inside of the casing, an outside of the inter-stage header connector, and an outside of the first and second sets of hollow fiber filter elements;
an adsorptive material capable of binding the at least one unwanted dissolved substance from the liquid dispersing phase, said adsorptive material being 
at least one unwanted substance
2-14. (Canceled) 
15. (Currently Amended)  The filter device of claim 1, whereby the material used to construct the second set of hollow fiber filter elements includes a hydrophobic material.
16. (Currently Amended)  The filter device of claim 1, whereby the material used to construct the second set of hollow fiber filter elements includes the material polysulfone.
at least one unwanted dissolved substance 
a housing comprised of a casing, an inlet header cap, and an outlet header cap, said inlet header cap including an inlet port for receiving an unpurified colloidal dispersion and said outlet header cap including an outlet port for discharging a purified colloidal dispersion; 
a first set of hollow fiber semi-permeable filter elements within said housing, said first set of hollow fiber filter elements being permeable to the liquid dispersing phase of the colloidal dispersion while not being permeable to the particle phase, said first set of hollow fiber filter elements having a first end and a second end, said first end being potted with a first potting compound forming an inlet header space within said housing, said inlet header space being in fluid communication with said inlet port and a lumen side of the first set of hollow fiber filter elements; 
a second set of hollow fiber semi-permeable filter elements within said housing, said second set of hollow fiber filter elements being permeable to the liquid dispersing phase of the colloidal dispersion while not being permeable to the particle phase, said second set of hollow fiber filter elements having a first end and a second end, said second end being potted with a second potting compound forming an outlet header space within said housing, said outlet header space being in fluid communication with said outlet port and a lumen side of the second set of hollow fiber filter elements;
the third and fourth potting compounds forming an inter-stage header space which is in fluid communication with the lumen side of hollow fibers making up both the first set and second set of hollow fiber filter elements, and an extra-luminal space formed between the inside of the casing, an outside of the inter-stage header connector, and an outside of the first and second sets of hollow fiber filter elements;
an adsorptive material capable of binding the at least one unwanted dissolved substance from the liquid dispersing phase, said adsorptive material being 
an orifice positioned within the inter-stage header space that functions as a flow restrictive feature when flow of the colloidal dispersion is introduced into the inlet port of the device, further resulting in an elevated fluid pressure inside the lumens of the first set of hollow fiber filter elements relative to that inside the lumens of the second set of hollow fiber filter elements and causing a portion of the liquid dispersing phase of the colloidal dispersion to pass through the first set of hollow fiber filter elements and into the extra-luminal space, then further passing through the second set of hollow fiber filter elements where it recombines with the colloidal dispersion flowing through the hollow fiber lumens of the second set of hollow fiber filter elements and whereby adsorption of the at least one unwanted substance
18. (Currently Amended) 	The filter device of claim 1, whereby a portion of the lumen side of the hollow fiber filter elements are blocked at the first end of the second set of hollow fiber filter elements by the fourth potting compound at a luminal entrance of the second set of hollow fiber filter elements. 
19. (Currently Amended)	 A filter device for use in a purification system for a colloidal dispersion consisting of a particle phase and a liquid dispersing phase, said liquid dispersing phase containing at least one unwanted dissolved substance 
a housing comprised of a casing, an inter-stage header cap, an inlet header cap, and an outlet header cap, said inlet header cap including an inlet port for receiving an unpurified colloidal dispersion and said outlet header cap including an outlet port for discharging a purified colloidal dispersion; 
a first set of hollow fiber semi-permeable filter elements within said housing, said first hollow fiber filter elements being permeable to the liquid dispersing phase of the colloidal dispersion while not being permeable to the particle phase, said first hollow fiber filter elements having a first end and a second end, said first end being potted with a first potting compound forming an inlet header space within said housing, said inlet header space being in fluid communication with said inlet port and a lumen side of the  first set of hollow fiber filter elements; 
a lumen side of the second set of hollow fiber filter elements;
 a third potting compound used to pot said second end of the first set of hollow fiber filter elements and said first end of second set of hollow fiber filter elements, said third potting compound and inter-stage header cap forming an inter-stage header space which is in fluid communication with the lumen side of hollow fibers making up both the first set and second set of hollow fiber filter elements, and an extra-luminal space formed between the inside of the casing and an outside of the first and second sets of hollow fiber filter elements;
an adsorptive material capable of binding the at least one unwanted dissolved substance from the liquid dispersing phase, said adsorptive material being 
whereby said second set of hollow fiber filter elements are configured with a reduced number of hollow fiber filter elements relative to the number of hollow fiber elements making up the first set of hollow fiber elements and which function as a flow restrictive feature when flow of the colloidal dispersion is introduced into the inlet port of at least one unwanted substance. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is deemed to encompass the formerly applied Baurmeister et al patent 6,270,674, along with newly cited Baurmeister et al PGPUBS Document US 2003/0111414, Collins et al PGPUBS Documents US 2011/0155657 and US 2007/0163943, Tanida et al PGPUBS Document US 2005/0126966, Adams patent 8,945,387 and Summerton et al patent 6,635,179.
 These references cumulatively, or in combination teach the filter device or system components of housing, header caps, first and second set of hollow fiber filter membrane elements in series, sorptive material of the filter elements, as well as various types of inter-stage header connectors between the sets of filter membrane elements.
 However, such prior art lacks teaching or suggestion of the configuration of first and second set of hollow fiber filter elements so as to result in an elevated fluid 
The claim amendments were made for the purpose of mitigating 35 U.S.C. 112 (a) and (b) issues in the claims; support for the recitation of the adsorptive material being associated only with the second set of hollow fiber filter elements in a plurality of the claims is found in pages 4-6 of the instant Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
02/09/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778